Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-20 all the claims.
2.	A Power of Attorney form PTO/AIA /80 (07-12) is not of record for this application.
3.	Claims 1-20 are all the claims under examination.

Information Disclosure Statement
4.	The IDS of 11/20/2020 has been considered and entered. The initialed and dated 1449 form is attached.

Drawings
5.	The drawing sheet filed 7/1/2020 for Figure 3 is objected to because the y-axis lineation crosses thru the text for HE4FL:3D8:
    PNG
    media_image1.png
    37
    490
    media_image1.png
    Greyscale
.  A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objections
Specification
6.	The abstract of the disclosure is objected to because the abstract does not mention of the invention of the claims for an antibody that binds the amino acid sequence the N-WFDC domain of the HE4a polypeptide having the sequence of SEQ ID NO: 17. The only reference is to detecting HE4a markers which does not necessarily include an antibody to effectuate the detection.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
 Correction is required.  

7.	The disclosure is objected to because of the following informalities:
a) The use of the term, i.e., Tris, Tween, ExCell 302 (and misspelled), QiaQuick, Ex Taq, Trizol, Superscript II, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The specification contains spelling error(s), i.e., p. 43 for “ExCell 320”; p. 42 for “protein Agarose” where it is not clear if it is protein A, G or A/G Agarose; p. 42 for “󠄀󠄀 bacterial cells”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement: Biological Deposit
8.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is unclear if a hybridoma cell line which produces an antibody having the exact chemical identity of the 12A2 antibody produced by the hybridoma under ECACC Patent Deposit No. 10091401 is known and publicly available, or can be reproducibly isolated without undue experimentation.  
The examiner acknowledges the claims require the 12A2 monoclonal antibody, the 12A2 hybridoma deposited as ECACC Patent Deposit No. 10091401, and that Applicant has identified the depository by name and address and the date of deposit, i.e., the specification at p. 5. 
However, Applicants specification does not have a statement of assurances, i.e., that the depositors assure that all restrictions imposed on the availability to the public of the deposited materials will be irrevocably removed upon granting a patent. Further, a curated search of the ECACC website using the named clone, “12A2”, and the Patent Deposit No. “10091401” as search terms did not identify any hits.
Therefore, a suitable deposit (or copy of a deposit certificate and a declaration of deposit assurances) for patent purposes is suggested.  Without a publicly available deposit of the above hybridoma cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct 12A2 antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.  
If the deposit is made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposited material will be irrevocably removed upon the grant of a patent on this application.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  
If the deposit is not made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809 regarding availability and permanency of deposits, assurance of compliance is required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request:
(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application: and 
(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest.
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant's possession at the time the application was filed.
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Written Description
9.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	
	Here, the language in Claims 1-20 in referring to “An antibody that specifically binds an epitope within the amino acid sequence of the N-WFDC domain of the HE4a polypeptide”, is given its broadest reasonable interpretation. 
The interpretation encompasses a genus of antibodies beyond those taught in the specification. Because applicant seeks patent protection for all such antibodies binding any epitope within the N-WFDC domain for the genus of all HE4a proteins known and yet-to-be discovered, this genus of antibodies must be adequately described. A description adequate to satisfy 35 U.S.C. § 112(a) must clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed (Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). The purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent’s specification” (In re Katz Interactive Call Processing Patent Litig. 639 F.3d 1303, 1319 (Fed. Cir 2011).
	Scope of the claimed genus
	Applicants disclosure in the specification, drawings and sequence listing does not even define the light or heavy chain sequences for any antibody much less the 12A2 antibody clone of the instant claims. Here, all of the claims encompass generic antibodies with specific binding to any epitope within the N-WFDC domain for the genus of all HE4a proteins. Evan as regards Claim 3 which is drawn to the 12A2 antibody, the specification does not define the VH/VL CDR1-3, the VH/VL domains nor the heavy and light chains for the antibody. Stated herein above, the POSA could not even practice the invention as Applicants are not compliant under the terms of the Budapest Treaty for the hybridoma clone. The genus of antibodies and the genus of epitopes encompassed by the claims is therefore very large and there is substantial variation within the genus.
State of the Relevant Art
By the time the invention was made, it was also well-established in the art that the formation of an intact antigen-binding surface on an antibody required the association of the complete heavy and light chain variable regions, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Franssen, Frontiers in Bioscience, 13:1619-33 (2008) (PTO-892) (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). While this overall architecture is shared among antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level, even when the same antigen is bound (Edwards et al., J Mol Biol 334:103-118 (2003) (PTO-892); see also Marchalonis et al., Dev & Comp Immunol. 30:223-247 (2006) (PTO-892), summarized in Abstract and Conclusion.
	Methods of preparing antibodies from a variety of species to a protein or peptide of interest were well-established in the art at the time the invention was made. But application of those methods to any given antibody was still a matter of trial-and-error testing, and the skilled person could not automatically predict which residues in the CDRs would be tolerant of mutations, or which amino acid substitutions would maintain antigen binding. Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high. For example, it is generally the case that absent the fundamental structure provided for by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, a person of ordinary skill cannot visualize or otherwise predict, what an antibody with a particular set of functional properties would look like structurally. 

	Summary of species disclosed in the specification
	Applicant’s specification fully discloses two antibody clones deposited in the ECACC but for which the instant claimed clone, 12A2/ ACECC 10091401, is not defined by sequence structure in the drawings, the specification or the sequence listing.

Are the disclosed species representative of the claimed genus? 
It is asserted that the disclosed species are not representative of the claimed genus because the claims encompass any and all antibodies so long as the antibody specifically binds the N-WFDC domain for the genus of all possible HE4a proteins so long as they comprise the sequence of SEQ ID NO: 17. The genus of all possible anti-HE4a antibodies encompassed by the claims would be structurally distinct and unpredictable whether the structure/function correlation was met for binding to the sequence of SEQ ID NO: 17. The disclosed species includes the clone 12A2, as well as the known and yet-to-be discovered anti-HE4a antibodies. Yet the specification does not even identify the CDRs for the 12A2 clone, and that are essential for the recited function of specific binding to the sequence of SEQ ID NO: 17. The disclosed species therefore do not represent the claimed genus.

	Has Applicant provided a common structure sufficient to visualize the genus?
Applicant has not provided a common structure sufficient to visualize the genus of all possible antibodies. Therefore, it is unclear what structural features these antibodies need to share in order to specifically bind the sequence of SEQ ID NO: 17. Even in 2021, several years after the effective filing date of the claimed invention, therapeutic antibodies are still not understood well enough to allow researchers to predict with certainty what modifications can be made to a primary antibody sequence such that binding is maintained. “[T]he major test of understanding is whether the changes associated with antibody maturation can be predicted with any reasonable accuracy, and whether there is sufficient information for developing therapeutic antibodies,” Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)) at p. 226, col. 2, lines 20-24.
As recently as 2020, researches were still speculating as to how to reliably identify further putative binders from antibody sequence data, see, e.g., Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)), acknowledging that “there is a vast amount of the antibody sequence space that remains unknown,” p. 9831, col. 2, para. 2.
Even though the protein sequence of HE4a and the N-WFDC domain was known in the art, this would not have translated into knowledge of the genus of antibodies that could possibly engage it. Computational and machine learning approaches for sequence-based prediction of paratope-epitope interactions are accumulating, but “it remains unclear whether antibody-antigen binding is predictable” (Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)). The current state of the art continues to work toward finding an effective and efficient prediction tool for reliably assigning antibody structure based on known target epitopes. See e.g., Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021 (PTO 892)) (disclosing new algorithms that calculate physicochemical properties, such as polarity, charge or the secondary structure of residues within the targeted protein sequences, and then applying quantitative matrix analyses or machine-learning algorithms to predict linear and conformational epitopes).
It is asserted that neither the specification nor the state of art at the time of filing disclosed structural features common to the members of the genus of antibodies or reliably assigning different antibody structures based on sequence data for two antibody clones, which would support the premise that the inventors possessed the full scope of the claimed invention.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


10.	Claim(s) 1-2, 4, 7-11, 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 7,270,960 (Hellstrom et al., issued Sep. 18, 2007 (IDS 11/30/2020).
US 7,270,960 teaches polyclonal antibodies that bind to SEQ ID NO: 11 of the HE4a protein, which is an amino acid sequence that is identical to the sequence of SEQ ID NO: 17 of the instant claims (see alignment; see col. 7, line 61 - col. 8, line 11).

    PNG
    media_image2.png
    695
    589
    media_image2.png
    Greyscale

See the teaching for the polyclonal antibodies that bind the sequence of SEQ ID NO: 17:

    PNG
    media_image3.png
    485
    656
    media_image3.png
    Greyscale

US 7,270,960 teaches polyclonal antibodies and which antibodies are recognized in the art as being polyreactive. Because of the extensive heterogeneity of the polyclonal population, the claimed antibodies appear to be the same as the prior art antibody, absent a showing of unobvious differences. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bad. Pat. App. & Int. 1989). 
US 7,270,960 teaches detection means for the antibodies such as 

    PNG
    media_image4.png
    163
    605
    media_image4.png
    Greyscale

The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

11.	Claim(s) 1-2, 4,10 -11, 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Allard et al. (US 8455189, filed 3/29/2007).
Allard teaches polyclonal antibodies that bind to SEQ ID NO: 1 of the HE4a protein, which is an amino acid sequence that is identical to the sequence of SEQ ID NO: 17 of the instant claims. See alignment of SEQ ID NO 17 vs SEQ ID NO: 1 of the reference:
    PNG
    media_image5.png
    32
    721
    media_image5.png
    Greyscale

Allard teaches [0038] “Antibodies that are specific for a HE4 antigen polypeptide are readily generated as monoclonal antibodies or as polyclonal antisera,”; [0039] “The term "antibodies" includes polyclonal antibodies,”.
Allard teaches polyclonal antibodies and which antibodies are recognized in the art as being polyreactive. Because of the extensive heterogeneity of the polyclonal population, the claimed antibodies appear to be the same as the prior art antibody, absent a showing of unobvious differences. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bad. Pat. App. & Int. 1989). 
Allard teaches detection means for the labeled antibodies such as an enzyme, dye, radionuclide, luminescent group, fluorescent group or biotin, or the like [0051] used in methods of screening. Standards and standard additions can be used to determine the level of antigen in a sample, using well known techniques. [0052] In another embodiment, the methods disclosed herein contemplate the use of a HE4 antigen polypeptide as provided herein to screen for the presence of a malignant condition by detection of immunospecifically reactive antibodies in a biological sample from a biological source or subject.
Allard teaches 2-antibody sandwich assays [0049], [0050] and solid support assays [0040; 0048].
Allard teaches detecting marker levels in ovarian cancer. [0027].


12.	Claim(s) 1-2, 4,10 -11, 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hellstrom et al. (US 9090712, filed 8/29/2001).
Hellstrom teaches polyclonal antibodies that bind to SEQ ID NO: 1 of the HE4a protein, which is an amino acid sequence that is identical to the sequence of SEQ ID NO: 17 of the instant claims. See alignment of SEQ ID NO 17 vs SEQ ID NO: 11 of the reference.
Hellstrom teaches [0016; 0103; 0104] “Antibodies that are specific for a HE4 antigen polypeptide are readily generated as monoclonal antibodies or as polyclonal antisera.
Hellstrom teaches polyclonal antibodies and which antibodies are recognized in the art as being polyreactive. Because of the extensive heterogeneity of the polyclonal population, the claimed antibodies appear to be the same as the prior art antibody, absent a showing of unobvious differences. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bad. Pat. App. & Int. 1989). 
Hellstrom teaches detection means for the labeled antibodies such as an enzyme, dye, radionuclide, luminescent group, fluorescent group or biotin, or the like [0116] used in methods of screening. Standards and standard additions can be used to determine the level of antigen in a sample, using well known techniques. [0015; 0019; 0022] In another embodiment, the methods disclosed herein contemplate the use of a HE4 antigen polypeptide as provided herein to screen for the presence of a malignant condition by detection of immunospecifically reactive antibodies in a biological sample from a biological source or subject.
Hellstrom teaches 2-antibody sandwich assays [0114-0115] and solid support assays [0105; 0112].
Hellstrom teaches detecting marker levels in ovarian cancer. [0018].

The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-2, 4, 7-11, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 7,270,960 (IDS 11/30/2020). The patent reference is not afforded safe harbor protection under 35 USC 121 because the applications do NOT share continuity of filing nor are they related by restriction/speciation.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent no. 7,270,960 are drawn to methods of detecting HE4a that comprise the use of a polyclonal antibody that absent non-obvious differences may be the same as the antibodies of the claims which intended use is for the detection of the antigen of the instant application, because the antibody of US 7,270,960 binds to SEQ ID NO: 11, which is identical to the sequence of SEQ ID NO: 17 of the instant application (see alignment above). 

14.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,822,169 (IDS 11/30/2020). The patent reference is not afforded safe harbor protection under 35 USC 121 because the instant application is a designated continuation of the issued parent. See the filing receipt of 7/9/2020 and the ADS of 7/1/2020 under Domestic Benefit.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent no. 9,822,169 are drawn to a labeled mAb having the binding properties of and being identical to the 12A2 clone, and kits comprising the same antibody or others such as found in instant claim 9 that bind a different epitope but which epitope is found on the HE4a protein. The method claims for the instant application being of a continuation status from the issued patent are enjoined under the rejection in view of the use of the same antibody, the 12A2 clone.

Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643